In a proceeding pursuant to CPLR article 78 to review *549two determinations of the New York State Division of Parole, dated November 27, 1990, and October 27, 1992, which, after a hearing, denied the petitioner release on parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered January 24,1994, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The respondents have advised this Court that the petitioner is now being held on the basis of a subsequent determination denying parole which followed another hearing. The present appeal is therefore academic (see, e.g., Matter of Bates v Russi, 212 AD2d 602; Matter of Lee v Russi, 211 AD2d 720; Matter of James v Russi, 211 AD2d 719; Matter of Weir v New York State Div. of Parole, 205 AD2d 906).
Were we to reach the merits of the appeal, we would affirm the judgment appealed from since the petitioner has "failed to rebut the presumption that the parole board complied with statutory requirements” (Matter of Lee v Russi, supra, at 720, citing Executive Law § 259-i; Matter of McLain v New York State Div. of Parole, 204 AD2d 456; Matter of Scott v Russi, 208 AD2d 931). Bracken, J. P., Balletta, Rosenblatt and Altman, JJ., concur.